OPINION
ARTHUR I. HARRIS, Bankruptcy Judge.
After reviewing the record and the parties’ briefs, the Panel determines that the bankruptcy court did not err in granting summary judgment against the trustee and in favor of BAC Home Loans Servicing, LP. We therefore affirm for the reasons stated in the bankruptcy court’s well-written opinion entered on March 23, 2011, Rhiel v. BAC Home Loans Servicing, LP, (In re Foster), 448 B.R. 914 (Bankr.S.D.Ohio 2011), and for the reasons stated in the Bankruptcy Appellate Panel’s opinion entered on June 24, 2011, Rogan v. Fifth Third Mortgage Co., (In re Rowe), 452 B.R. 591 (6th Cir. BAP 2011) (analyzing a similar issue under Kentucky law).